Citation Nr: 1640093	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  00-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity, currently rated 10 percent prior to January 14, 1999, 20 percent from January 14, 1999 through July 1, 2008, 30 percent from July 2, 2008 through March 25, 2012, and 20 percent from March 26, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2001, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board notes that the Veteran filed her January 1999 claim for an increased rating less than one year after the mailing of the notice of a May 1998 rating decision that also denied an increased rating claim for the disability at issue.  In the April 1999 rating decision, the RO denied the Veteran's January 1999 claim, and the Veteran filed a notice of disagreement in August 1999 as to that rating decision.  The RO issued a statement of the case in August 1999, and the Veteran filed a substantive appeal in April 2000.  As the substantive appeal was not filed within one year of the May 1998 rating decision or within 60 days of the August 1999 statement of the case, the Veteran's January 1999 claim cannot be construed as a notice of disagreement with the May 1998 rating decision and, thus, the present appeal stems from the April 1999 rating decision.  38 C.F.R. § 20.302 (2015).

In an April 2015 decision, the Board denied a disability rating for service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity in excess of 10 percent prior to January 14, 1999, denied a rating in excess of 20 percent from January 14, 1999 through July 1, 2008, granted a higher rating of 30 percent from July 2, 2008 through March 25, 2012, and denied a rating in excess of 20 percent thereafter.  At that time, the Board remanded the Veteran's claim for entitlement to a TDIU for additional development.  The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 order, the Court endorsed a May 2016 Joint Motion for Partial Remand and partially vacated the April 2015 Board decision.  The portion of the April 2015 Board decision wherein the Board assigned a higher disability rating of 30 percent from July 2, 2008 through March 25, 2012 remains undisturbed.  The issue has been returned to the Board for review and characterized as shown on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand, the parties stated that the Board's April 2015 decision must be vacated, in part, as the Board failed to consider Diagnostic Codes 8510 to 8513 in denying the Veteran's claim for an increased rating for median-ulnar nerve trauma with neuropathy of the right upper extremity.  In this respect, Diagnostic Code 8512, pertaining to the lower radicular group allows for the assignment of a 40 percent rating for moderate incomplete paralysis of a major extremity.  38 C.F.R. § 4.124a (2015).  In comparison, the currently utilized Diagnostic Codes 8514 to 8516 only allow for the assignment of a 30 percent rating for moderate incomplete paralysis of a major extremity.  Id.  

Under the circumstances of this case, the Board finds that an additional VA medical examination is warranted to clarify which nerves and radicular groups are involved in the Veteran's service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity and to address the medical evidence in the record, suggesting that the median, ulnar, and radial nerves are involved.  

In addition, the issue for entitlement to a TDIU is inextricably intertwined with the remanded issue.   See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board must defer adjudication of the issue for entitlement to a TDIU. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA medical examination to determine the current nature and severity of the Veteran's service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity.  The claims folder must be made available for review and the examiner must indicate that the review was completed.  All indicated tests and studies must be completed, to include electromyography (EMG).  Following review of the claims folder and examination of the Veteran, the examiner is asked to address the following:  

*Identify all symptoms and manifestations of the median-ulnar nerve trauma with neuropathy of the right upper extremity.  

*Address the service-connected scar of the right upper extremity and the extent, if any, it impacts the median-ulnar nerve trauma with neuropathy of the right upper extremity.  

*Identify which nerves are involved in the median-ulnar nerve trauma with neuropathy of the right upper extremity, to include discussion of the January 2001 VA medical examination report, which indicated that the entire right side was involved, and the January 1998 VA medical examination report in which it was noted that the median, ulnar, and radial nerves were "affected by their involvement in an area of thickened, indurated, and scarred tissue."  

*Address whether the upper radicular group, middle radicular group, lower radicular group, and/or all radicular groups are impacted by the service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity.  If it is found that any of the aforementioned groups are involved, identify, if possible, when the radicular group(s) became involved.  

*Address functional impairment associated with the service-connected median-ulnar nerve trauma with neuropathy of the right upper extremity and how it impacts employability, taking into account the Veteran's prior education and employment history.  

2.  After completing the above development and any other development deemed necessary, readjudicate the increased rating issue on appeal, to include with consideration of Diagnostic Codes 8510 to 8513 and Diagnostic Codes 8514 to 8516, as appropriate.  The RO should also readjudicate whether the Veteran is entitled to a TDIU or a referral for a TDIU on an extra-schedular basis.   If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




